Appellant insists that the indictment was defective and should have been quashed in response to his motion because duplicitous, that is, it charged two separate and distinct offenses in one count, viz: the unlawful keeping of his premises for the purpose of storing liquor, — and also the unlawful keeping of *Page 431 
said premises for the purpose of manufacturing liquor. The indictment charged appellant with keeping his premises to be used for the purpose of storing and manufacturing liquor. The gist of the offense is the keeping of his premises for an unlawful purpose, as said by this court in Wimberly v. State, 95 Tex.Crim. Rep.. The principle involved is altogether different from that in Todd v. State, 89 Tex.Crim. Rep., and Melley v. State, 93 Tex.Crim. Rep.. It is as though one charged with an assault with a knife, a bludgeon and a pistol, should object to the indictment because it set out different means by which the offense might have been committed, in the same count. In Sec. 508 of Mr. Branch's Annotated P. C. many authorities are cited in support of the proposition that where several ways by which an offense may be committed are set forth in the same statute, and they are embraced in the same general definition and are punishable in the same manner and to the same extent, and are not repugnant to each other, they may be charged conjunctively in the same count.
A bill of exceptions to the refusal to charge the jury not to consider certain argument of State's attorney, which contains no showing of the fact that such argument was in fact made, other than the statement that it was objected to, brings nothing before us. We are not permitted to verify the allegations of one bill by reference to those of another. Banks v. State, 62 Tex.Crim. Rep..
We find nothing in the statute defining the offense charged against appellant which requires allegation or proof that the storing forbidden, in order to be penal, must be for "purposes of sale."
Nor are we able to agree that the law requiring the use of jury wheels in certain counties, restricts the selection of qualified jurors or disfranchises them. Art 5152 of the chapter of our civil statutes regarding the jury wheel, specifically requires that the officers charged with the duty of filling said wheel shall write the names of "all men who are known to be qualified jurors under the law" in such county on separate cards; Art. 5153 of said chapter commands that all of said cards shall be placed in the wheel. We are unable to comprehend how this could be in any sense restrictive or disfranchising. All qualified jurors cannot sit in any given case. There must be provided means of selection. That under discussion takes the entire body of the jurors of the county and seems to us to provide a fair means of selecting from them juries for the week and venires.
Being unable to agree with any of the contentions of appellant, his motion for rehearing will be overruled. *Page 432